COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00019-CR


ROBERT A. JONES                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                    ------------

           FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the “Appellant=s Motion To Withdraw And Dismiss

Appeal.”     The motion complies with rule 42.2(a) of the rules of appellate

procedure.    Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 9, 2012




                               2